Citation Nr: 1026858	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-12 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.  
He has additional unverified National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Veteran testified at a Travel Board hearing before the 
undersigned acting Veterans Law Judge in April 2010.  A 
transcript of that hearing is associated with the claims folder.

The Veteran submitted additional evidence that was received at 
his hearing in April 2010.  He submitted a waiver of 
consideration of the evidence by the agency of original 
jurisdiction (AOJ).

Finally, the hearing record was kept open for 45 days to allow 
the Veteran to submit additional evidence.  No additional 
evidence has been received since the hearing and the Board will 
proceed with its appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Generally, service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted in 
line of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

In addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

For purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran served on active duty in the U. S. Coast Guard from 
June 1976 to June 1980.  He submitted an informal claim for 
entitlement to service connection for bilateral hearing loss in 
January 2007.  His perfected a formal claim for service 
connection through the submission of a VA Form 21-526, Veteran's 
Application for Compensation or Pension, that was received at the 
RO in February 2007.  He reported his service in the Coast Guard 
and claimed his hearing loss began in 1977, during such service.  
The Veteran did not report any other military service on the 
form.

He also submitted a copy of a private audiogram dated in 
September 2005.  The audiogram was from Worksphere Occupational 
Medicine.  The results did not demonstrate a hearing loss that 
would meet the criteria under 38 C.F.R. § 3.385.  No speech 
discrimination tests were done.  

The Board notes that an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85(a) 
(2009).  

The Veteran was afforded a VA audiology examination in June 2007.  
The examiner provided a thorough review of the relevant evidence 
in the claims folder.  She noted the several instances where the 
Veteran's hearing was tested in service, whether by audiogram or 
whispered/spoken voice.  She also noted the results of the 
audiogram from September 2005.  The Veteran reported that he had 
additional service in the Michigan and Colorado National Guard of 
3-4 years total.  He reported noise exposure due to shipboard 
duties and being around helicopters while in the Coast Guard.  He 
also said he was exposed to noise from the rifle range during 
both Coast Guard and National Guard service.  The Veteran denied 
any occupational noise exposure; however, the examiner noted that 
the September 2005 audiogram was from the Veteran's current 
employer and was conducted due to his job as a truck driver.  

The Veteran reported constant bilateral tinnitus since 1977.  The 
examiner opined that the tinnitus was as likely as not related to 
noise exposure in service.  The results of the Veteran's 
audiogram reflected an increase in the decibel loss at each 
tested frequency but the results still did not satisfy the 
criteria for a VA hearing loss disability under 38 C.F.R. 
§ 3.385.  In addition, the Veteran had speech recognition scores 
of 100 percent for the right ear and 96 percent for the left ear.

The examiner noted that the test reliability was considered to be 
fair as the Veteran's initial pure tone results were very 
elevated as compared to his speech reception threshold (SRT) 
findings.  She said the results improved with reinstruction.  The 
examiner referenced the September 2005 audiogram and stated that 
she found it doubtful that the Veteran's hearing had decreased so 
significantly in less than two years with no reported additional 
noise exposure, normal Tympanograms, and based on the Veteran's 
relatively young age.  

The Veteran's claim was denied in October 2007.  The evidence of 
record did not demonstrate a hearing loss disability for VA 
purposes.  He was granted service connection for tinnitus based 
on the VA examiner's opinion.

The Veteran disagreed with the denial of service connection in 
October 2008.  He felt that the VA examiner had performed his 
test several times until she got the results she wanted.  He 
reported he had difficulty in hearing conversations while in a 
crowd and that he had to ask people to repeat what they had said.

The Board notes the Veteran's contention regarding the VA 
audiology examiner's efforts.  The examiner is a professional 
that is trained to understand the meaning of test results and to 
know how to interpret results that are not correct, as in when an 
individual has excellent speech recognition but appears to have a 
large decibel loss at the tested frequencies.  The VA examiner 
noted such a discrepancy in her testing of the Veteran and fully 
explained it in her report.  She also noted that the Veteran's 
change in hearing could not be explained given his claimed lack 
of noise exposure after service.  Finally, the examiner provided 
a favorable opinion for the Veteran's tinnitus which resulted in 
the payment of disability compensation.  Thus, the Veteran 
statement regarding the VA examiner's performance of duty is 
afforded no merit and the results of the examination are 
acceptable.

The Veteran submitted his substantive appeal in April 2009.  He 
repeated his assertion of noise exposure in the Coast Guard.  He 
now included an incident during his Michigan National Guard 
service where he said he was in the vicinity of a tank that 
fired.  The Veteran also referenced a second audiogram that 
appeared to be from Worksphere Occupational Medicine.

A copy of the audiogram, dated in March 2009, reflected a 
dramatic increase in the decibel loss for each frequency tested.  
It was said to be an annual/periodic examination; however, the 
Veteran has not provided the audiograms for the years between 
2005 and 2009.  Moreover, although the audiogram results did show 
such a significant change in hearing acuity, there was no 
indication of who administered the test and there was no testing 
of speech recognition.  Also, as noted by the VA examiner in June 
2007, there was no indication of additional noise exposure, other 
than his job as a driver, to explain this dramatic change in 
hearing.  

The Veteran's representative submitted a request for an extension 
of time after the issuance of a supplemental statement of the 
case in April 2009.  The extension was needed for the 
representative to obtain records for the Veteran's National Guard 
service in Colorado and Michigan.  The Board notes that, as of 
this point in the record, the Veteran had still not officially 
declared his service, nor had he provided any evidence of his 
service, or confirmed that he had service in both states.  In any 
event, the representative did not submit any additional military 
records.

As noted in the Introduction, the Veteran testified at a Travel 
Board hearing in April 2010.  He also submitted several items of 
evidence at that time.  This included the results of an October 
2009 audiogram and a cover letter from Hopco Hearing Center dated 
in March 2010.  The audiogram was unsigned.  The Veteran's 
hearing loss appeared to be slightly improved from the audiogram 
in March 2009.  His speech discrimination was 100 percent for 
each ear.

The cover letter was signed by an audiologist.  She reported that 
the Veteran was seen in October 2009.  She also noted that the 
Veteran reported noise exposure in the Coast Guard from 1976 to 
1980, and the Michigan National Guard from 1980 to 1982.  The 
writer noted the results of the audiogram and word recognition 
testing.  She said the tests reliability was considered good.  
The audiologist did not provide any opinion to link the Veteran's 
hearing loss to service.

The Veteran testified about his noise exposure in service at his 
hearing in April 2010.  He also provided further details about 
his exposure to the tank firing while he was in the Michigan 
National Guard.  Finally, the Veteran testified that he purchased 
his own hearing aids "seven to nine years ago."  (Transcript p. 
8).

The evidence added to the record since the initial denial of 
October 2007 shows that the Veteran does have evidence of a 
hearing loss that meets the requirements of 38 C.F.R. § 3.385.  
There is no medical evidence to link that hearing to his military 
service.  However, given that his noise exposure was conceded 
with the grant of service connection for tinnitus, another VA 
examination is required to assess the additional evidence and to 
provide an assessment of the Veteran's hearing.

Further, the Veteran should be asked to provide additional 
evidence related to his hearing loss.  In that regard, the two 
private audiograms from September 2005 and March 2009 are for the 
Veteran's employer, with the latter audiogram identified as an 
annual examination.  The Veteran should be contacted to either 
provide the audiograms for the years in between or to authorize 
VA to obtain them.  Further, he should be asked if he is still 
subject to the annual screening and any examinations since March 
2009 should also be obtained.

If the examinations are still performed by Worksphere 
Occupational Medicine, the Veteran should also be asked to have 
information regarding the qualifications of the examiner included 
with any records provided.  If the examinations were performed by 
a different party, the same information should be requested. 

The Veteran testified to purchasing his own hearing aids at a 
time that would have preceded his current claim by several years.  
He has not identified any such source of evidence where he 
obviously had his hearing tested and the determination that he 
needed hearing aids was made.  He should be asked to provide 
these records or to authorize the RO to obtain them on his 
behalf.  

Finally, the Board notes that corresponding to VA's duty to 
assist the Veteran in obtaining information is a duty on the part 
of the Veteran to cooperate with VA in developing a claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street"); see 
also 38 C.F.R. § 3.159 (c)(2)(i) (2009).  VA's duty must be 
understood as a duty to assist the Veteran in developing his 
claim, rather than a duty on the part of VA to develop the entire 
claim with the Veteran performing a passive role.  Turk v. Peake, 
21 Vet. App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 
193).  The Veteran must assist VA by identifying all periods of 
military service to include the branch of service and dates 
involved so that VA can obtain the medical records for all such 
periods.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated and/or evaluated 
him for his claimed hearing loss since 
1980.  The AOJ should attempt to obtain and 
associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.

The Veteran should be asked to provide any 
other annual audiograms done for his 
employment between 2005 and 2009, or beyond 
if applicable.  The Veteran should also be 
asked to have the organization doing the 
examinations to provide information on the 
qualifications of the individuals 
performing the audiograms, whether it is 
Worksphere Occupational Medicine or a 
different organization.

The Veteran should also be asked to provide 
the records associated with the evaluation 
of his hearing and his purchase of hearing 
aids in approximately 2001-2003.

2.  The Veteran should be asked to identify 
any and all periods of military service 
after June 1980.  Upon his identification 
of such service, the AOJ should take the 
necessary steps to obtain the medical 
records associated with such service.  The 
AOJ must comply with the requirements of 
38 C.F.R. § 3.159(c)(3), (e), in its 
efforts to obtain the records, to include 
ensuring the appropriate custodian for the 
records is contacted.  

3.  Upon completion of the above 
development, the Veteran should be afforded 
an audiology examination.  The claims 
folder, and a copy of this remand, must be 
made available to the examiner for review 
as part of the examination process.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed, not just that it was available 
for review.

The Veteran alleges his hearing loss is the 
result of noise exposure during service.  
He is service-connected for tinnitus as a 
result of noise exposure that was conceded 
at his VA examination in June 2007.  The 
Veteran has had several audiograms, dating 
from 2005 that have shown an increase in 
the level of hearing loss.

Upon completion of audiometric testing, the 
examiner is asked to provide an opinion 
whether it is at least as likely as not 
that the Veteran's hearing loss is related 
to his military service.  A complete 
rationale must be provided for any opinion 
expressed.

4.  After undertaking any other development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


